Citation Nr: 9914074	
Decision Date: 05/21/99    Archive Date: 05/26/99

DOCKET NO.  94-04 039	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for residuals of mustard gas exposure, to 
include cardiovascular, pulmonary, ocular disabilities, and basal and 
squamous cell carcinomas.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United 
States


ATTORNEY FOR THE BOARD

Mark D. Chestnutt, Counsel


INTRODUCTION

The veteran served on active duty from April 1943 to November 1945.

This appeal stems from August 1993 and October 1995 rating decisions of the 
RO that denied service connection for the claimed disabilities as residuals 
of mustard gas exposure.  This case was remanded by the Board of Veterans' 
Appeals (Board) in February 1997 so that, inter alia, appropriate VA 
developmental procedures concerning claims regarding the exposure to 
mustard gas could be followed.  The necessary development has been 
completed and the Board finds that this case is now ready for appellate 
review.  Stegall v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1.  The evidence fails to show that the veteran was exposed to mustard gas 
in service.

2.  There is not a reasonable possibility of any valid claim concerning 
whether cardiovascular, pulmonary or ocular disabilities, or basal and 
squamous cell carcinomas, were incurred in or aggravated by service, 
including as secondary to mustard gas exposure.


CONCLUSION OF LAW

Well-grounded claims of entitlement to service connection for 
cardiovascular, pulmonary or ocular disabilities, or for basal and squamous 
cell carcinomas, have not been presented.  38 U.S.C.A. §§ 1110, 5107 (West 
1991); 38 C.F.R. §§ 3.303, 3.316 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The threshold question to be answered in this case is whether the veteran 
has presented evidence of well-grounded claims; that is, claims which are 
plausible.  If he has not presented a well-grounded claim in any instance, 
his appeal must fail as to that issue.  In such a case, there is no duty to 
assist him further in the development of such claim because such additional 
development would be futile.  38 U.S.C.A. § 5107.  As will be explained 
below, we find that none of the veteran's claims are well grounded.  See 
Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).

Service medical records, although partially burned, appear to be complete.  
See generally, O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  The veteran 
had acute nasopharyngitis in February 1944, but no pulmonary disability was 
noted.  These records, including the November 1945 separation examination 
report, are negative for reference to the claimed disabilities.

Private medical records from January 1966 to February 1996 contain numerous 
diagnoses and summaries of treatment.  The Southern Illinois Clinic 
summarized much of the veteran's known postservice treatment: he was 
hospitalized in September 1963 with an upper-respiratory infection and 
bronchial asthma; in January 1973 he was hospitalized with coronary 
insufficiency due to coronary sclerosis; in March 1981 he was seen for 
arteriosclerotic heart disease and congestive heart failure.

Other private medical records show that in January 1966 the veteran had 
dermatofibroma of the skin of his hip and a benign polyp of the skin on the 
elbow.  A Mayo Clinic record from January 1975 reveals actinic keratosis on 
the dorsum of the veteran's right hand.  July and October 1987 records from 
that facility indicate that there were basal cell carcinomas, apparently on 
the chest and right back; in February 1988 there was a squamous cell 
carcinoma of the left forearm.  A March 1992 Mayo Clinic record notes that 
the veteran complained of seeing a binocular scotoma.  The examiner 
questioned whether there was a tumor, but no diagnosis was clearly 
rendered.

The veteran's private physician, Anthony F. Fransway, M.D., indicated in an 
April 1993 letter that he believed the VA was compensating individuals for 
[residuals of] exposure to mustard gas.  He suggested that the veteran 
contact the VA.  He notes that the veteran had been seen for actinic 
keratoses which had been treated with liquid nitrogen cryotherapy.  He also 
suggested the veteran seek medical attention to determine the cause of 
chronic congestion.

In a June 1993 statement the veteran asserted that in service he had 
undergone combat training and had been given protective clothing, including 
suits, gas masks and gloves.  He was apparently "sprayed" in a chamber 
and decontaminated.  He indicated that the gas masks made it difficult, if 
not impossible, to obtain a perfect seal.

The veteran was provided several examinations by the VA in July 1993.  He 
reported a history of cataracts, but only ocular migraines were diagnosed 
on an ophthalmological examination.  It was reported during a 
cardiovascular examination that he had had a pacemaker for 10 or 11 years; 
he complained of shortness of breath and chest pain.  Blood pressure was 
178/104.  He was diagnosed, inter alia, with a history of sick sinus 
syndrome, with pacemaker and a history of hypertension.  On dermatological 
examination there were no skin malignancies found.

A September 1993 letter from Lawrence E. Gibson, M.D., recounts how the 
veteran had three lesions removed earlier that month.  Two of them were 
basal cell carcinomas, the third was a solar keratosis, which was not skin 
cancer.

Katherine K. Kim, M.D., found an actinic keratosis on the veteran's right 
temporal scalp in February 1996.

A January 1998 VA report of contact from the RO to the VA Compensation and 
Pension Service establishes that the veteran was not one of the volunteers 
listed as having undergone mustard gas exposure in service.  See M21-1, 
Part III,  5.18(d) (regarding the list of volunteer participants 
maintained by the VA Compensation and Pension Service).

Service connection will be granted for disabilities resulting from personal 
injury suffered or disease contracted, or for aggravation of a preexisting 
injury suffered or disease contracted, in line of duty.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.

In order for a service-connection claim to be well grounded, however, there 
generally must be a medical diagnosis of a current disability, medical or 
sometimes lay evidence of incurrence or aggravation of a disease or injury 
in service, and a medical nexus between the inservice injury or disease and 
the current disability.  The nexus requirement may be satisfied by a 
presumption that certain diseases manifesting themselves within certain 
prescribed periods are related to service.  Caluza v. Brown, 7 Vet. App. 
498 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir. 1996) (table).

Where the determinant issue involves a question of medical diagnosis or 
medical causation, competent medical evidence to the effect that the claim 
is plausible or possible is required to establish a well-grounded claim.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  Lay assertions of medical 
causation cannot constitute evidence to render a claim well grounded under 
38 U.S.C.A. § 5107(a); if no cognizable evidence is submitted to support a 
claim, the claim cannot be well-grounded.  Id; See Caluza, supra; Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).

Exposure to specified vesicant agents during active military service under 
the circumstances described below together with the subsequent development 
of any of the indicated conditions is sufficient to establish service 
connection for that condition: (1) Full-body exposure to nitrogen or sulfur 
mustard during active military service together with the subsequent 
development of chronic conjunctivitis, keratitis, corneal opacities, scar 
formation, or the following cancers: nasopharyngeal; laryngeal; lung 
(except mesothelioma); or squamous cell carcinoma of the skin; (2) Full-
body exposure to nitrogen or sulfur mustard or Lewisite during active 
military service together with the subsequent development of a chronic form 
of laryngitis, bronchitis, emphysema, asthma or chronic obstructive 
pulmonary disease; (3) Full-body exposure to nitrogen mustard during active 
military service together with the subsequent development of acute 
nonlymphocytic leukemia.  Service connection will not be established if the 
claimed condition is due to willful misconduct or there is affirmative 
evidence that establishes a nonservice-related supervening condition or 
event as the cause of the claimed condition.  38 C.F.R. § 3.316; see also 
38 C.F.R. § 3.301.

The veteran does not contend, nor does the evidence establish, that any 
chronic cardiovascular, pulmonary, ocular disabilities, or basal or 
squamous cell carcinomas, were present during active service or, as 
appropriate for some of these disabilities, to a compensable degree during 
the year following separation such that those particular disabilities might 
be presumed to have been incurred therein.  See 38 C.F.R. §§ 3.307, 3.309 
(regarding the one-year presumption for certain chronic diseases as defined 
by law).

The veteran has contended that he was exposed to mustard gas during service 
and that such exposure caused the disabilities at issue.  When asked to 
supply details, he indicated he did not have clear memories of his 
exposure.  He thought that it was part of his combat training at a 
replacement depot, but he could not recall the location.  He also did not 
recall any skin testing or intentional exposure.  His recollections are 
consistent with the routine chemical weapons training afforded every basic 
trainee at that time, rather than the limited and specialized mustard gas 
testing.  Furthermore, the January 1998 report of contact shows that he did 
not participate in the test involving full-body exposure to mustard gas 
while in service.  Since that is the situation, he is not entitled to the 
presumption that any squamous cell carcinoma was incurred due to mustard 
gas exposure.  The presumption does not applied to his other claimed 
disabilities in any event since they are not considered presumptive 
disabilities with respect to mustard gas exposure for purposes of VA 
compensation.

Nonetheless, the veteran may still be awarded service connection for any of 
his claimed disabilities if he can provide medical evidence showing that 
such disabilities currently exist and medical evidence linking such 
disabilities to service.  38 C.F.R. § 3.303(d) (presumptive periods are not 
intended to limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection); compare Combee v. Brown, 34 
F.3d 1039 (Fed.Cir. 1994) (a radiogenic disease not listed in the 
presumptive service provisions precluded service connection on a 
presumptive basis, but did not preclude service connection on a direct 
basis).  In this case, the veteran has clearly failed to establish any 
nexus between his previously shown squamous or basal cell carcinomas.  
There is no medical evidence showing a link between any cardiovascular, 
pulmonary, ocular disabilities either.  Without such evidence this claim is 
not well grounded and must be denied.  38 U.S.C.A. §§ 1110, 5107; 38 C.F.R. 
§§ 3.303, 3.316; Edenfield v. Brown, 8 Vet. App. 384 (1995).

The Board views its discussion in this case as sufficient to inform the 
veteran of the elements necessary to complete his application for his 
claims for service connection.  Robinette v. Brown, 8 Vet. App. 69 (1995).

Finally, although the Board has considered and disposed of the veteran's 
claims for service connection on a different ground than the RO did, the 
veteran has not been prejudiced by the Board's decision.  This is because, 
in assuming that such claims for service connection were well grounded, the 
RO accorded them greater consideration than warranted.  Bernard v. Brown, 
4 Vet. App. 384, 392-94 (1993).  To remand this case to the RO for 
consideration of the question of whether these claims are well grounded 
would be pointless and, in light of the law cited supra, would not result 
in a determination favorable to the veteran.  VAOPGCPREC 16-92 (O.G.C. 
Prec. 16-92).

Since the issues in this case are not well grounded, the benefit-of-the-
doubt rule does not apply.  Holmes v. Brown, 10 Vet. App. 38 (1997).


ORDER

Entitlement to service connection for residuals of mustard gas exposure, to 
include cardiovascular, pulmonary, ocular disabilities, and basal and 
squamous cell carcinomas, is denied.



		
	ROBERT D. PHILIPP
	Member, Board of Veterans' Appeals




